315 S.W.3d 389 (2010)
STATE of Missouri, Respondent,
v.
Derrick D. PEACE, Appellant.
No. WD 70617.
Missouri Court of Appeals, Western District.
June 22, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Derrick Peace appeals the trial court's judgment convicting him of murder in the second degree, assault in the first degree, and two counts of armed criminal action. Affirmed. Rule 30.25(b).